internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-122327-01 date date legend taxpayer entity entity tax years x y and z individuals a b and c cpa firm dear this replies to a letter dated date submitted on your behalf by your authorized representative requesting that taxpayer be granted an extension of time under sec_301_9100-3 to file the agreement provided under sec_1 g i and to file the annual certification required under sec_1_1503-2 with respect to the losses_incurred by entitie sec_1 and for tax years x y and z the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process individual a is manager of corporate taxes for taxpayer and was responsible for the review of form_1120 for tax years x y and z individual b held the position of international tax law specialist prior to his retirement from taxpayer and thereafter was engaged by taxpayer through an independent consulting company to provide international tax consulting to taxpayer for tax years x and y individual c is an international tax principal with cpa firm and provides international tax_advice to taxpayer when the advice is requested by taxpayer’s employees in re plr-122327-01 taxpayer’s form_1120 for each of the tax years x y and z took into account the dual consolidated losses of entitie sec_1 and the affidavits from individuals a and b describe the circumstances surrounding the failure_to_file the agreements and annual certifications for tax years x and y the affidavit from individual c describes the circumstances surrounding the discovery of taxpayer’s failure_to_file the agreement and annual certification for tax_year z the i r s has not discovered or raised any issue concerning the dual consolidated losses or the failure_to_file the agreements and annual certifications sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file the agreement and annual certification therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the agreement provided under sec_1_1503-2 and to file the annual certification required under sec_1 g vi b with respect to the losses_incurred by entitie sec_1 and for tax years x y and z the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the agreements and annual certifications sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be associated with the agreements and annual certifications no ruling has been requested and none is expressed as to the application of any in re plr-122327-01 other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representatives sincerely allen goldstein reviewer office of the associate chief_counsel international
